DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: 1-15 and 17-20 in the reply filed on 9/12/2022 is acknowledged.  Applicant’s traversal is found persuasive in view of the current amendments to claim 16. Therefore, the Requirement for Restriction/Election filed 7/11/2022 is hereby withdrawn.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 4, 14, and 17 are objected to because of the following informalities:
 In claim 4, line 7, “to a cold-rolled steel” should read –to produce a cold-rolled steel—or –to form a cold-rolled steel--.
In claim 14, lines 3-4, “lies at at least 0.90” should read –is at least 0.90--.
In claim 17, line 1, “the weight” should read –a weight--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a packaging steel metal product from a cold-rolled steel sheet with a thickness of less than 0.6 mm”, which renders the claim indefinite. It is unclear what relation the cold-rolled steel sheet has with the packaging steel metal product. Is the cold-rolled steel sheet part of the packaging steel metal product, an intermediate product, or something else? For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “a packaging steel metal product from a cold-rolled steel sheet with a thickness of less than 0.6 mm” is interpreted as –a packaging steel metal product comprising a cold-rolled steel sheet with a thickness of less than 0.6 mm--.
Claim 1 recites the limitation "the plastic region" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the Luders elongation" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an upper (plastic) elongation limit”, which renders the claim indefinite. The u se of parentheses around the limitation “plastic” makes it unclear whether the limitation is optional or required. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “plastic” is interpreted as required.
Claim 1 recites the limitation "the true biaxial stress" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the amount of true elongation" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the thickness direction" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the absolute strength" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 and 17-20 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 4 recites the limitation "the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 5-10, 14, and 18-19 are dependent on claim 4 and are thus also rejected for the same reasons.
Claim 5 recites the limitation "the final rolling temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the dwell time" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the properties" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 is dependent on claim 13 and is thus also rejected for the same reason.
Claim 14 recites the limitation "the thickness (d)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear whether or not this thickness (d) is referring to the same thickness recited in lines 1-2 of claim 1.
Claim 14 recites the limitation "the thickness (D)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the bulge test" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the plastic range" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the deformation capacity" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the region" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the Luders elongation" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the function" in lines 30-31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the true biaxial stress" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the amount" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the thickness direction" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the absolute strength" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the final rolling temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the properties" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites the limitation “wherein the final reduction is 20% or less”, which fails to further limit claim 4, which recites “a final reduction of 0.2% to 45%”, because the claim 7 range of 20% or less encompasses final reductions less than 0.2%. Examiner recommends rewriting the limitation “wherein the final reduction is 20% or less” as –wherein the final reduction is 0.2% to 20%--.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-6 and 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 16, the prior art fails to disclose or fairly suggest the packaging sheet metal products as claimed. In particular, the closest prior art, Murakami et al. (WO 2005/068667), hereinafter “Murakami,” teaches a sheet metal product comprising a cold-rolled steel sheet having a thickness of 0.400 mm or less and having a composition comprising ≤0.0800% C, ≤0.600% N, ≤2.0% Si, ≤2.0% Mn;, ≤0.10% P, ≤0.05% S, ≤2.0% Al and residual amounts of Fe (Abstract, p. 3 ln. 17-52, p. 4 ln. 12-16), which satisfies the instantly claimed thickness and overlaps with the instantly claimed chemical composition ranges. However, Murakami does not teach or adequately suggest that its steel metal product has the instantly claimed properties during biaxial deformation in a bulge test, as required by claims 1 and 16. Furthermore, one of ordinary skill in the art would not reasonably expect the steel sheet of Murakami to have these instantly claimed properties, because Murakami teaches a process of making (Abstract, p. 5 ln.22 – p. 6 ln. 14, p. 31 ln. 10 – p. 33 ln. 9) that is dissimilar to the instant process as described in paragraphs [0068]-[0094] of the instant PG-Pub. Thus, claims 1 and 16 are distinct over the teachings of the prior art. Claims 2-6 and 8-20 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734